DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2022 has been entered.
Amended claims 1, 5-8 and new claims 9-10 are pending in the present application.

Response to Amendment
All 103(a) rejections that were set forth in the Final Office action dated 02/01/2022 were withdrawn in light of Applicant’s amendments, particularly currently amended independent claim 1 with the new limitation “at least one boosting composition comprising a second vector, wherein the second vector is an MVA vector comprising a nucleic acid construct encoding at least one immunogenic polypeptide”.

Claim Objections
Claim 1 is objected to because the terms “MVA” and “RSV” should be spelled in full at the first occurrence of these terms.
Claim 10 is objected to because the phrase “each comprise” is grammatically incorrect.  It should be - - each comprises - -.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a first vector is an adenoviral vector comprising a nucleic acid construct encoding at least one immunogenic polypeptide” (e.g., 1, 2, 3, 4, 5 or more immunogenic polypeptides) and “a second vector, wherein the second vector is an MVA vector comprising a nucleic acid construct encoding at least one immunogenic polypeptide” (e.g., 1, 2, 3, 4, 5 or more immunogenic polypeptides), and the claim also recites “wherein the nucleic acid constructs of the first and the second vector encode the same immunogenic polypeptides comprising (i) the fusion protein F of RSV, (ii) nucleoprotein N of RSV, and (iii) matrix protein M2 of RSV” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In claim 7, it is unclear what is encompassed by the limitation “the vector includes a cleavage site linking two of the encoded polypeptides”.  First, which particular vector does Applicant refer to since there are first vector and second vector?  Second, does Applicant intend to claim a vector include a self-cleavage site linking two of the encoded polypeptides or a vector include a sequence encoding a self-cleavage site linking two of the encoded polypeptides?  This is because a self-cleavage site linking two of the encoded polypeptides is composed of amino acids while a vector comprised of nucleotides.  Clarification is requested because the metes and bounds of the claim are not clearly determined. 
Claim 9 is also indefinite because of an improper Markush limitation “selected from the group consisting of a viral 2A peptide or 2A-like peptide of Picornavirus, insect viruses, Aphtoviridae, Rotaviruses, and Trypanosma”.  Please substitute the term “or” in the above limitation with a comma to overcome this rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Amended claims 1, 5-6, 8 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gall (WO 2012/021730; IDS) in view of Reyes et al (US 9,895,431), Jain et al (WO 2012/085936; IDS), Tang (US 2012/0276138) and Luytjes et al (US 9,107,939).  This is a new ground of rejection.
The instant claims are directed to a vaccine combination comprising: (a) a priming composition in the form of a spray, aerosol or nebulizer solution, comprising an adenoviral vector comprising a nucleic acid construct encoding at least one immunogenic polypeptide, (b) at least one boosting composition comprising a second vector, wherein the second vector is an MVA (modified vaccinia Ankara) vector comprising a nucleic acid construct encoding at least one immunogenic polypeptide, wherein the nucleic acid constructs of the first and second vector encode the same immunogenic polypeptides comprising (i) the fusion protein F of RSV, (ii) nucleoprotein N of RSV and (iii) matrix protein M2 of RSV, and wherein the vaccine combination is used in a prime-boost vaccination regimen, wherein the priming composition is administered intranasally and at least one boosting composition is subsequently administered intramuscularly.  It is noting that the instant claims are composition claims, and not method claims.
Gall already disclosed at least a respiratory syncytial virus (RSV) vaccine priming composition comprising a replication-deficient simian monkey adenoviral vector (e.g., E1-deficient, E1/E2-deficient, E1/E2/E3-deficient) comprising at least one nucleic acid sequence encoding an RSV antigen (e.g., an RSV F protein antigen) and a pharmaceutically acceptable carrier; and an RSV vaccine boosting composition comprising a replication-deficient human serotype 5 adenoviral vector comprising at least one nucleic acid sequence encoding an RSV antigen (e.g., RSV F protein antigen) and a pharmaceutically acceptable carrier (see at least Abstract; Brief Summary of the Invention; particularly page 5, lines 19-28; and page 40, line 15 continues to line 9 on page 42).   Gall also taught that the boosting composition may comprise a plasmid or a viral vector (e.g., retroviral vector, vaccinia vector and others) encoding an RSV antigen, and not necessarily limited only to human adenoviral vector of serotype 5 (page 5, lines 19-28; page 40, line 29 continues to line 3 on page 41).  Gall stated explicitly “the RSV antigen can include all or part of, for example, the NS1 protein, the NS2 protein, the N protein, the P protein, the M protein, the SH protein, the G protein, the F protein, the M2-1 protein, the M2-2 protein, and the L protein” (page 29, lines 26-29); “The RSV antigen encoded by the nucleic acid sequence of the priming composition and/or the boosting composition can be the same as the RSV antigen encoded by the simian adenoviral vector” (page 41, line 31 continues to line 1 on page 42); and “the gene transfer vector of the priming composition and/or the boosting composition can comprise multiple nucleic acid sequences encoding two or more different antigens, as described herein” (page 42, lines 7-9).  Gall taught that suitable formulations for disclosed compositions include aqueous and non-aqueous solutions, isotonic sterile solutions, including a buffered saline solution (page 38, first full paragraph); and the compositions can be administered to a mammal via any route of administration, including intramuscular injection or intranasal administration (page 39, first full paragraph).  Example 6 demonstrated that prime-boost compositions containing simian and human adenoviral vectors that express RSV F protein in formulations used for intramuscular injections effectively prevented severe RSV-induced illness in mice; while Example 7 demonstrated that intramuscular immunization with rAd28-F alone did not fully protect the animals but the addition of the M/M2 antigen in the form of rAd28-M/M2 to the immunization with rAd28-F improved viral clearance in lungs and noses post challenge (Figs. 14A-C).
Gall did not teach explicitly a vaccine combination comprising: (a) a priming composition in the form of a spray, aerosol or nebulizer solution comprising an adenoviral vector, preferably a chimpanzee adenoviral vector, comprising a nucleic acid construct encoding immunogenic polypeptides comprising (i) the fusion protein F of RSV, (ii) nucleoprotein N of RSV and (iii) matrix protein M2 of RSV; and (b) at least one boosting composition comprising an MVA vector comprising a nucleic acid construct encoding the same immunogenic polypeptides as those encoded by the adenoviral vector of the priming composition, to be used in a prime-boost vaccination regimen in which the priming composition is administered intranasally and at least one boosting composition is administered intramuscularly.
At the effective filing date of the present application (07/05/2012), Reyes et al already taught at least a priming vaccine composition comprising a recombinant simian adenoviral vector (e.g., a recombinant replicative defective chimpanzee adenovirus isolate AdCh63) encoding thrombospondin-related adhesion protein (TRAP) and a boosting vaccine composition comprising a recombinant modified vaccinia Ankara (MVA) vector encoding the same TRAP that are used in a prime-boost regimen in a mouse Plasmodium berghei challenge model, and they found that the AdCh63-MVA regimen elicited sterile protection in 100% of the animals on the short term, as well as induced outstanding levels of protections even six months after the boosting vaccination (see at least Summary of the Invention, particularly col. 2, lines 8-24; col. 3, lines 25-55; col. 17, line 36 continues to line 16 of col. 18; Fig. 5 and Examples 2). Reyes et al also demonstrated that the AdCh63-MVA regimen generated strong immunogenicity in rhesus macaques and in a Phase I human clinical study (Example 2, and Figs. 6 and 9). 
Additionally, Jain et al disclosed an RSV vaccine comprising a recombinant modified vaccinia Ankara (MVA) virus comprising and capable of simultaneously expressing a cassette of at least one, two, three or four foreign genes from Respiratory syncytial virus selected from a group consisting of: Fusion (F) gene, Attachment Glycoprotein (G) gene, Nucleoprotein (N) gene and Matrix (M) gene (see at least Abstract; page 8, line 23 continues to line 31 on page 9; and page 15, lines 1-11).  Jain et al also taught that RSV encodes two matrix proteins M1 and M2 (page 8, lines 23-27); and that in addition of the antibody response generated by F and G glycoproteins, F protein and certain internal proteins such as M, N1 and N2 of RSV induce cell mediated immunity by stimulation of cytotoxic T cells against RSV infected cells (page 9, lines 8-14).  
Moreover, Tang already showed that intranasal administration of E1/E3-defective adenovirus particles may confer rapid and broad protection against viral and bacterial pathogens in a variety of disease settings (e.g., influenza virus, RSV, Bacillus anthracis), with protective responses lasted for many weeks in a single-dose regimen; but when a pathogen-derived antigen gene (e.g., RSV antigen gene)  was inserted into the E1/E3-defective adenovirus genome, the antigen-induced protective immunity against the specific pathogen was elicited before the adenovirus-mediated protective response declined away, thus conferring rapid, prolonged and seamless protection against pathogens (see at least Abstract; Summary of the Invention; and Examples).  Tang also taught that the adenovirus are not limited to human adenovirus, non-human primate adenovirus, canine adenovirus or porcine adenovirus (paragraphs [0046]-[0047]).  Example 2 demonstrated that intranasal instillation of ∆E1E3 Ad5 2 days prior to challenge protected 100% of mice against a lethal dose of live A/Puerto Rico/8/34 H1N1 IFV, but there was no protection when ∆E1E3 Ad5 was administered by intramuscular injection (paragraph [0106]).
Furthermore, at the effective filing date of the present application Luytjes et al already taught a pharmaceutical composition comprising human RSV virions having the gene encoding G attachment protein being inactivated or deleted and a pharmaceutically acceptable carrier for use as a vaccine; and for administration by inhalation the pharmaceutical composition is in the form of an aerosol spray from pressurized packs or a nebulizer, wherein the virions are present in a carrier such as water, buffered saline solution for intranasal delivery along with the use of a suitable propellant (Abstract; and particularly col. 7, lines 33-63).
Accordingly, it would have been obvious at the effective filing date of the present application for an ordinary skill in the art to modify the teachings of Gall by also preparing a vaccine combination comprised of: (a) a priming composition in the form of a spray, aerosol or nebulizer solution comprising an adenoviral vector, including the chimpanzee adenoviral AdCh63 vector, comprising a nucleic acid construct encoding at least immunogenic polypeptides comprising (i) the fusion protein F of RSV, (ii) nucleoprotein N of RSV and (iii) matrix protein M2 of RSV; and (b) at least one boosting composition comprising an MVA vector comprising a nucleic acid construct encoding the same immunogenic polypeptides, to be used in a heterologous prime-boost regimen in which the priming composition is administered intranasally and the at least one boosting composition is administered intramuscularly, in light of the teachings of Reyes et al, Jain et al, Tang and Luytjes et al as presented above. 
An ordinary skilled artisan would have been motivated to carry out the above modifications because Reyes et al demonstrated successfully that the heterologous prime-boost AdCh63-MVA combination induced outstanding level of protection against malaria in a mouse challenge model, strong immunogenicity in rhesus macaques and in a Phase I human clinical study; while Jain et al also disclosed an RSV vaccine comprising a recombinant modified vaccinia Ankara (MVA) virus comprising and capable of simultaneously expressing a cassette of at least one, two, three or four foreign genes from Respiratory syncytial virus selected from a group consisting of: Fusion (F) gene, Attachment Glycoprotein (G) gene, Nucleoprotein (N) gene and Matrix (M) gene.  Please note that the primary Gall reference already taught using a priming composition comprising a replication-deficient simian monkey adenoviral vector comprising multiple sequences encoding two or more different RSV antigens such as the F protein, the N protein, the M2-1 protein and the M2-2 protein in a heterologous prime-boost vaccination for treating or preventing RSV infection in a mammal; particularly successfully demonstrated additional CD4+ and CD8+ T cell responses for M/M2 antigens enhanced the F-induced protective response using rAd28 vectors.  Additionally, the primary Gall reference also taught that the boosting composition may comprise a plasmid or a viral vector (e.g., retroviral vector, vaccinia vector and others) encoding an RSV antigen, and not necessarily limited only to human adenoviral vector of serotype 5; and that the boosting composition can be formulated for intramuscular injection.  An ordinary skilled in the art would also have been motivated to formulate the priming composition containing the replication-deficient adenoviral vector encoding the immunogenic RSV polypeptides in the form of a spray, aerosol or nebulizer solution for intranasal administration to take advantage of the E1/E3-defective adenovirus-mediated rapid and broad protection against a viral and bacterial pathogens via intranasal administration but not via intramuscular injection as taught by Tang; and an RSV vaccine in the form of an aerosol spray from pressured packs or a nebulizer has also been taught successfully by Luytjes et al. 
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Gall, Reyes et al, Jain et al, Tang and Luytjes et al; coupled with a high level of skill for an ordinary skilled artisan in the relevant art.
The modified vaccine combination comprised of the priming composition and boosting composition resulting from the combined teachings of Gall, Reyes et al, Jain et al, Tang and Luytjes et al as set forth above is indistinguishable and encompassed by the vaccine combination as claimed.
Please also note that where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke. Whether the rejection is based on "inherency" under 35 USC 102, or "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972). 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claims 7 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gall (WO 2012/021730; IDS) in view of Reyes et al (US 9,895,431), Jain et al (WO 2012/085936; IDS), Tang (US 2012/0276138) and Luytjes et al (US 9,107,939) as applied to claims 1, 5-6, 8 and 10 above, and further in view of Crystal et al (US 2009/0104232; IDS) and Lacoste et al (US 8,206,978; IDS).  
The combined teachings of Gall, Reyes et al, Jain et al, Tang and Luytjes et al were presented above.  However, none of the cited references teaches specifically two of the immunogenic polypeptides encoded by the vectors are linked by a self-cleaving site.
At the effective filing date of the present application, Crystal et al already taught a gene transfer vector (e.g., adenovirus-based vectors, including simian adenoviral vectors) for inducing an immune response against Yersinia pestis in a mammal, comprising a nucleic acid sequence encoding an immunogenic portion of one or more proteins of Yersinia pestis and/or a nucleic acid sequence encoding a monoclonal antibody directed against Yersinia pestis (see at least the Abstract; Brief Summary of the Invention; particularly paragraphs 13-16, 46-48 and 58).  Crystal et al stated “It will be appreciated that multiple coding sequences can be expressed from a single gene transfer vector using any suitable method known in the art, such as employing a dual promoter cassette, separating coding sequences with a self-cleaving sequence (e.g., a 2A peptide from foot-and-mouth disease virus), or separating coding sequences with an internal ribosomal entry site (IRES)” (bottom of paragraph 58). 
Moreover, Lacoste et al also disclosed multicistronic vectors or vectors expressing several proteins in the same transcriptional unit comprising a nucleic acid sequence encoding a fluorescent protein (see at least the Abstract; particularly col. 10, line 61 continues to line 7 of col. 11).  Lacoste et al stated “Such vectors may use internal ribosomal entry sites (IRES).  Since IRES are not functional in all hosts and do not allow for the stoichiometric expression of multiple protein, self-cleaving peptides may be used instead.  For example, several viral peptides are cleaved during translation and allow for the expression of multiple proteins from a single transcriptional unit.  Such peptides include 2A-peptides, or 2A-like sequences from members of the Picornaviridae virus family.  See for example Szymczak et al., 2004, Nature Biotechnology; 22:589-594.  The subject FP has been engineered to be efficiently released from constructs containing self-cleaving peptides” (col. 10, line 63 continues to line 7 of col. 11).
Accordingly, it would have been obvious for an ordinary skilled artisan to further modify the combined teachings of Gall, Reyes et al, Jain et al, Tang and Luytjes et al by also utilizing self-cleaving peptides such as 2A-peptides or 2A-like sequences from members of the Picornaviridae virus family to link immunogenic F, N and M2 proteins of RSV that are encoded by the first and second vectors, in light of the teachings of Crystal et al and Lacoste et al as presented above. 
An ordinary skilled artisan would have been motivated to carry out the above modifications because Crystal et al already taught using adenovirus-based vectors for inducing an immune response against Yersinia pestis in a mammal; and both Crystal et al and Lacoste et al taught that multiple coding sequences can be successfully expressed from a single gene transfer vector wherein coding sequences are separated with a self-cleaving sequence (e.g., a 2A peptide from foot-and-mouth disease virus).  
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Gall, Reyes et al, Jain et al, Tang, Luytjes et al, Crystal et al and LaCoste et al, coupled with a high level of skill for an ordinary skilled artisan in the relevant art. 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Response to Arguments
Applicant’s arguments related in-part to the above 103(a) rejections in the Amendment dated 07/01/2022 (pages 4-8) have been fully considered but they are respectfully not found persuasive for the reasons discussed below.
Applicant argued basically that none of Gall, Tang and Luytjes et al teaches or suggests the vaccine combination as now claimed, particularly the new limitation “at least one boosting composition comprising a second vector, wherein the second vector is an MVA vector”.  With respect to the Gall reference, Applicant argued that it does not teach or suggest a combination in which the priming composition is an adenoviral vector composition and the boosting composition is an MVA vector for a prime-boost vaccination regimen, wherein the priming composition is administered intranasally and the at least one boosting composition is subsequently administered intramuscularly.  Applicant referred the examiner to Examples 5-6 of the present application demonstrating that in prime/boost vaccination regimens using vectors as claimed in claim 1, the combination of an intranasal prime and intramuscular boost elicited stronger immune responses than IM prime and IM boost.  None of Tang reference and Luytjes reference cures the deficiencies of the Gall reference.  Accordingly, an ordinary skilled artisan would not have been motivated to combine these references to arrive at the presently claimed vaccination combination, particularly these references in combination do not teach every element of currently amended claim 1.
First, the instant claims are directed to a vaccine combination comprising: (a) a priming composition in the form of a spray, aerosol or nebulizer solution, comprising an adenoviral vector comprising a nucleic acid construct encoding at least one immunogenic polypeptide, (b) at least one boosting composition comprising a second vector, wherein the second vector is an MVA (modified vaccinia Ankara) vector comprising a nucleic acid construct encoding at least one immunogenic polypeptide, wherein the nucleic acid constructs of the first and second vector encode the same immunogenic polypeptides comprising (i) the fusion protein F of RSV, (ii) nucleoprotein N of RSV and (iii) matrix protein M2 of RSV, and wherein the vaccine combination is used in a prime-boost vaccination regimen, wherein the priming composition is administered intranasally and at least one boosting composition is subsequently administered intramuscularly.  It is noting that the instant claims are composition claims, and not method claims.  With respect to the limitation “wherein the vaccine combination is used in a prime-boost vaccination regimen, wherein the priming composition is administered intranasally and at least one boosting composition is subsequently administered intramuscularly”, the examiner notes that the “wherein clause” limitation for intended use in a prime-boost vaccination regimen does not provide further structural details on the priming composition and/or the boosting composition of the claimed vaccination combination.
Second, please note that since the above rejections were made under pre-AIA  35 U.S.C. 103(a) none of the cited references has to teach every limitation of the instant claims.  For example, the primary Gall reference does not have to teach using a recombinant adenovirus in a priming composition in the form of a spray, aerosol or nebulizer solution; and/or a booster composition comprising an MVA vector.  Nor does the Tang reference have to teach prime-boost compositions.  With respect to the new limitation “at least one boosting composition comprising a second vector, wherein the second vector is an MVA vector” recited in currently amended independent claim 1, please refer to the above new ground of rejection that is based on the combined teachings of Gall, Reyes et al, Jain et al, Tang and Luytjes et al as set forth in the above 103(a) rejection, particular the supplemental teachings of Reyes et al on a vaccine combination comprised of a priming vaccine composition comprising a recombinant simian adenoviral vector (e.g., a recombinant replicative defective chimpanzee adenovirus isolate AdCh63) encoding thrombospondin-related adhesion protein (TRAP) and a boosting vaccine composition comprising a recombinant modified vaccinia Ankara (MVA) vector encoding the same TRAP being used in a prime-boost regimen.  
Third, in response to applicant's previous argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).  
Fourth, with respect to any hindsight argument Examiner would like to recite a paragraph from in re Oetiker, 977, F.2d 1443, 1448 (Fed. Cir. 1992).
"[T]here must be some teaching, reason, suggestion, or motivation found "in the prior art" or "in the prior art references" to make a combination to render an invention obvious within the meaning of 35 U.S.C. 103 (1998).  Similar language appear in a number of opinions and if taken literally would mean that an invention cannot be held to have been obvious unless something specific in a prior art reference would lead an inventor to combine the teachings therein with another piece of prior art.  This restrictive understanding of the concept of obviousness is clearly wrong….  While there must be some teaching, reason, suggestion, or motivation to combine existing elements to produce the claimed device, it is not necessary that the cited references or prior art specifically suggest making the combination….  In sum, it is off the mark for litigants to argue, as many do, that an invention cannot be held to have been obvious unless a suggestion to combine the prior art teachings is found in a specific reference."

Although the cited artisans do not specifically point out a motivation to in their disclosure, an ordinarily skilled artisan would have been able to identify the need for the combination of the teachings without the disclosure of the instant application.  It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Please refer to the above 103(a) rejections for details, including the motivations provided for combining the cited references.
Fifth, the modified vaccine combination comprised of the priming composition and boosting composition resulting from the combined teachings of Gall, Reyes et al, Jain et al, Tang and Luytjes et al is indistinguishable and encompassed by the vaccine combination as claimed.  Please also note that the standard under pre-AIA  35 U.S.C. 103(a) is a “reasonable” expectation of success.
Sixth, with respect to Examples 5-6 of the present application demonstrating that in prime/boost vaccination regimens using vectors as claimed in claim 1, the combination of an intranasal prime and intramuscular boost elicited stronger immune responses than IM prime and IM boost, once again please note that the instant claims are composition claims, and not method claims; and the “wherein clause” limitation for intended use in a prime-boost vaccination regimen does not provide further structural details on the priming composition and/or the boosting composition of the claimed vaccination combination.  Since the modified vaccine combination comprised of the priming composition and boosting composition resulting from the combined teachings of Gall, Reyes et al, Jain et al, Tang and Luytjes et al is indistinguishable and encompassed by the vaccine combination as claimed, such modified vaccine combination would also yield the same “strong/improved” immune responses when it is used under the same method/regimen conditions.  Moreover, please also note that where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke. Whether the rejection is based on "inherency" under 35 USC 102, or "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972). 
Conclusions
 	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633